Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered January 28, 2004, convicting defendant, upon his plea of guilty, of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
*239The court properly denied defendant’s suppression motion without a hearing, since his motion papers did not raise an issue of fact as to probable cause for his arrest (see People v Mendoza, 82 NY2d 415 [1993]). Defendant’s assertions of innocent conduct at the time of his arrest did not controvert the specific information that was provided by the People concerning the basis for that arrest, namely, defendant’s unlawful presence in a park after its posted closing time, and defendant did not assert any other basis for suppression (see People v Jones, 95 NY2d 721, 728-729 [2001]). Moreover, after the People submitted a response to defendant’s motion in which they reiterated the specific basis for his arrest, defendant submitted nothing further. Defendant’s plea of not guilty was no substitute for proper factual allegations (People v Rosario, 245 AD2d 151 [1997], lv denied 91 NY2d 896 [1998]). Concur—Sullivan, J.P., Nardelli, Williams, Sweeny and McGuire, JJ.